DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a composition…of the first and second materials.” However, a single composition cannot be applied to two materials. While it is understood what is intended by the claim language, as claimed, there are two materials with two different compositions. That is   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (2003/0175410) in view of Willis et al. (2015/0328839), Aylott et al. (6,331,438) and Malarkey et al. (2019/0176362).

 	Regarding claim 1, Campbell teaches a system, comprising: 
a droplet generation assembly (fig. 1, item 10) comprising a first printhead (fig. 1, item 12) coupled to a first reservoir (fig. 1, item 14) of a first material ([0141]) and a second printhead (fig. 1, item 16) coupled to a second reservoir (fig. 1, item 18) of a second material ([0141]), the first and second printheads configured to produce jets of droplets of the first and second materials ([0139]-[0141]), wherein the droplet generation assembly is configured to cause the jet of droplets of the first material to be generated by the first printhead at a first droplet frequency and the jet of droplets of the second material to be generated by the second printhead at a second droplet frequency ([0154]) different than the first droplet frequency ([0154], note that the number of droplets of each independent micro-dispenser can be changed to achieve different relative concentrations of the deposited materials);
a waveform generator configured to modulate a first waveform for the first printhead to achieve the first droplet frequency and modulate a second waveform for the second printhead to achieve the second droplet frequency ([0154], [0230]);
a jet alignment assembly ([0145) configured to adjust orientation of the first and second printheads to align the jets of the reactive droplets of the first and second materials for intersection at a collision point (fig. 1, item 24); and 
a motion control assembly ([0144]) configured to adjust positioning of the first and second printheads ([0144]) and a platform (fig. 1, item 22) configured to position a deposition location at the collision point (fig. 1, item 24, [0144]), wherein the first and second materials react or crosslink together when deposited at the collision point ([0064], [0066], [0106]), wherein one or more rheological properties of a portion of a printed article are based on at least a composition and a relative concentration of the first and second materials at the deposition location (Note that the rheological properties of any article are “based on” the compositions and relative concentrations of the materials that make it up),
an imaging system being configured to provide jet alignment feedback operable to cause one or more of the jet alignment assembly or the motion control assembly to adjust positioning of one or more of the first printhead, the second printhead, or the platform ([0156], Note that an optical sensor may provide feedback leading to adjustment of relative positions of heads and stage);
in an instance in which a change is needed to one or more of the alignment of the intersecting jets of droplets relative to the collision point or the position or orientation of the platform providing jet alignment feedback operable to cause one or more of the jet alignment assembly or the motion control assembly to adjust positioning of one or more of the first printhead, the second printhead, or the platform ([0156]).
Campbell does not teach an imaging system comprising a camera device and an image capture controller, the imaging system being configured to capture images of a printed article and provide one or more of jet alignment feedback or droplet frequency feedback to one of more or a droplet generation assembly, a jet assignment assembly, or the motion control assembly. Willis teaches this (Willis, [0030], [0048]). It would have been obvious to one of ordinary skill in the art at the time of invention add an imaging system of the typed disclosed by Willis to the device of Campbell because doing so would allow for real-time feedback of printing conditions, thereby facilitating a higher print quality.    
Upon addition of the imaging system of Willis to the device disclosed by Campbell, the imaging system would capture images of the intersecting jets of droplets of the first and second materials at or near the collision point.
Campbell in view of Willis does not teach wherein the imaging system is a time-resolved imaging system. Aylott teaches a time-resolved imaging sensor for determining the properties of an analyte (Aylott, col. 9, lines 1-19). It would have been obvious to use a time-resolved imaging system of the type disclosed by Aylott for the real-time imaging system disclosed by Campbell in view of Willis because doing so would allow for more precise real-time control of feedback being sent back to the control system, thereby allowing for more precise modification of material deposition parameters. 
Campbell in view of Willis and Aylott does not teach determining based at least upon the relative concentration of the first and second materials and one or more rheological properties of the combined first and second materials, whether a change is needed to the amounts of the first and second materials in the combination. Malarkey teaches this (Malarkey, [0059], [0080], Note that sensor 106g senses rheological properties of combined first and second materials and uses a feedback loop to adjust the amounts of first and second materials to change the relative concentrations of the materials to achieve a target concentration and rheological properties. Examiner is aware that the disclosure is directed to a ceramic precursor batch control, which is indeed different from the claimed invention, but Examiner maintains that the teaching of rheological sensing to adjust levels of materials being combined would have been obvious to apply in any number of fields). It would have been obvious to one of ordinary skill in the art to use the concentration control method disclosed by Malarkey with the device disclosed by Campbell in view of Willis and Aylott because doing so would allow for more precise deposition amounts of the first and second materials, thereby ensuring that the printed article was completed as intended. 
Upon combination of Malarkey with Campbell in view of Willis and Aylott, instead of Malarkey’s regulators being used to control amounts of first and second materials, the drop frequencies of Campbell [0154] would be used to adjust the amounts of the materials. The device resultant from the combination would meet the limitation:
in an instance in which a change is needed to one or more of the first droplet frequency or the second droplet frequency, provide droplet frequency feedback to the waveform generator to adjust one or more of the first waveform or the second waveform (Campbell, [0154], Malarkey, [0059], [0080]).
(Note that the last three clauses added to the claim have not been linked in a way so that the feedback adjustments are necessarily based on the determination of relative concentrations or rheological properties. In other words, the first clause requires a “determining,” but as claimed, the following two “in a case” clauses can technically be carried out without any determination of concentration or rheological properties. Moreover, because the claim is a system claim, i.e., not a method claim, there is no presumption of an order of operations or a basing of the feedback control on the determination).
 	Regarding claim 9, Campbell in view of Willis, Aylott and Malarkey teaches the system of claim 1, (Campbell, [0154]-[0156]). Campbell does not explicitly disclose wherein the first droplet frequency is a fixed multiple of the second droplet frequency. However, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does, and the manner of operating a device does not differentiate it from the prior art. Here, and apparatus has been claimed, but its manner of operation has also been claimed in that the frequency of ejecting droplets is purely functional. Thus, the claimed multiples of frequencies does not add patentable weight to the apparatus. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Willis, Aylott and Malarkey as applied to claim 1 above, and further in view of Solorzano (2017/0172765).

Regarding claim 11, Campbell in view of Willis, Aylott and Malarkey teaches the system of claim 1. Campbell in view of Willis, Aylott and Malarkey does not teach wherein the platform is a glass slide in air. Solorzano teaches this (Solorzano, [0068]). It would have been obvious to use a glass platform, as disclosed by Solorzano, in the device disclosed by Campbell in view of Willis, Aylott and Malarkey because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853